Title: To George Washington from Rachel Holly, 21 June 1782
From: Holly, Rachel
To: Washington, George


                  
                     sir
                     New Haven June. 21. 1782
                  
                  Will you Permit a Distressed Mother to Tell your Excellency that
                     she has on Board the Jersey Prison Ship in New York her Only Son who from his
                     Own Account and from others left
                     on the Ship—suffers without Releif, no help from these
                     Parts can be sent him as Flags are not to pass—I am Confident could I be
                     permitted to pass. to LongisLand or New York, my Connexion are Such—I could
                     be happy enough to Obtain his inlargement at least on Parole—Where must I
                     apply For this Licence but to your Excellency may I look up to your Excellency
                     at this most Critical Period For that assistance (by a Flag) which is so
                     necessary to save the only Male Branch of my Family and on Whom I much Depend—my Sons Name is Joshua Sears a Nephew of Colo. Sears of Boston. I am with
                     Constant Wishes for your Excellencys Protection, very Respectfully your
                     Excellencys most Obedt Servant
                  
                     Rachel Holly
                  
                  
                     P.S. Honnoured Sir this Son of mine has been a prisoner in
                        England Since the year 1778 ’til december the 3: three years and one day was
                        then Exchanged to france & traveled 4 hundred
                           miles & at last got a Pasage to Philadelphia
                           in a letter of mark the Ship St James. She on her way
                        fell in with and took a brig belonging to great Britton my son was Sent on
                        board her and she was orderd into the Same Port: was taken again and Brought
                        into Newyork where he is confind without mony or friends: I therefore would
                        Pray your Excellency to grant the above Request. most Obed. Servant
                  
                  
                     Rachel &c.
                     
                  
               